Motion to resettle the order and memorandum of this court dated May 27, 1988 granted to the extent that the memorandum decision of this court dated May 27, 1988 [140 AD2d 957] is amended by deleting the first two sentences of the second paragraph thereof and inserting in its place the following: "The court erred however in denying summary judgment to defendant Gardner Electric, Inc. (Gardner) on the negligence cause of action. Gardner, which installed the electrical system in plaintiff’s home in June 1977, established its defense 'sufficiently to warrant the court as a *1004matter of law in directing judgment’ in its favor (CPLR 3212 [b]; Iselin & Co. v Mann Judd Landau, 71 NY2d 420)” and by striking from the last paragraph thereof the word "complaint” and inserting in place thereof the words "cause of action for negligence”, and by amending the ordering paragraph of the remittitur order heretofore entered May 27, 1988 to read as follows: "It is hereby ordered, that the order so appealed from insofar as it denied summary judgment to defendant Gardner Electric on the negligence cause of action be and the same hereby is unanimously reversed on the law, the motion is granted as to said cause of action and as modified the order is affirmed without costs.